The plaintiff in error, hereinafter called defendant, was convicted in the county court of Atoka county of having illegal possession of intoxicating liquor and was sentenced to pay a fine of $50 and to serve 30 days in the county jail.
The case was tried in December, 1930, and the appeal was filed in this court in February, 1931. No briefs in support of the appeal have been filed, nor was there any appearance for oral argument at the time the case was submitted.
We have examined the record and find the evidence sufficient from which the jury could reasonably find the defendant guilty of the offense charged. The evidence is circumstantial and there are sufficient circumstances proven from which the jury could base its verdict. No material error is apparent.
The case is affirmed.
DAVENPORT, P. J., and CHAPPELL, J., concur. *Page 179